                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

EARL A. BRYANT,                               )
                                              )
                                              )
                      Plaintiff,              )
                                              )
              v.                              )    CIVIL ACTION NO. 5:19-cv-173 (MTT)
                                              )
UNITED STATES GOVERNMENT,                     )
                                              )
                                              )
                Defendant.                    )
 __________________                           )


                                           ORDER

       Plaintiff Earl Bryant filed this lawsuit pro se in the Middle District of Georgia,

seeking appellate review in nine cases from the Eleventh Circuit Court of Appeals. Doc.

1 at 1-2. He conclusorily alleges that various corporations are guilty of “mortgage

servicing fraud and Federal National Mortgage Association is a co-conspirator.” Id. at 1.

He also claims General Electric “is guilty of breaches of contract and warranty,” without

alleging any details. Id. at 1.

       Despite these allegations, the lawsuit is filed not against the corporations, but

against the Government. He seeks an injunction ordering the Department of Justice

and the Federal Bureau of Investigation to investigate the corporations and this Court.

Id. If they investigated, Bryant claims, the DOJ and FBI would find both that the

corporations are guilty and that this Court, in ruling against Bryant in his previous

lawsuits, has discriminated against him, has become complicit in the corporations’

wrongdoing, and has misapplied (unspecified) constitutional law. Id.
       The Government moved to dismiss for failure to state a claim, noting that Bryant

seeks “a United States Court of Appeals En Blanc [sic] remedy and present the filed

District Court Cases for Review.” Doc. 8-1 at 1-2. The complaint, therefore, was filed in

the wrong court. The Government further argues that Bryant’s complaint fails to state a

claim. Id. at 3-4.

       Although the Court construes the pro se Plaintiff’s complaint liberally, the

complaint clearly fails to “‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). The allegations of corporate misconduct and conspiracy are purely conclusory,

unsupported by any facts. Nor does the complaint identify any legal claims or any other

basis for seeking relief against the Government.

       For those reasons, the Government’s motion to dismiss (Doc. 8) is GRANTED,

and the complaint is DISMISSED without prejudice. Because this resolves the case,

the Plaintiff’s pending motion for an injunction against the Internal Revenue Service and

ruling “on the pending appeal” (Doc. 4), motion for “findings of federal government

investigations and a judicial review of the facts” (Doc. 5), and motion for leave to file an

interlocutory appeal (Doc. 10) are DENIED as moot.

       SO ORDERED, this 3rd day of December, 2019.

                                                    S/ Marc T. Treadwell
                                                    MARC T. TREADWELL, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                                   -2-
